Citation Nr: 0421328	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-33 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to Gulf War service.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as due to Gulf War service.

3.  Entitlement to service connection for irritable bowel 
syndrome, claimed as due to Gulf War service.


REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served with the Army National Guard.  He has 
verified active duty from September 1981 to December 1981 and 
from November 1990 to May 1991.  Available records also 
document that the veteran was called to active duty for 
training (ACDUTRA) from January 10 to February 6, 1986, 
May 28 to June 27, 1993, and to active duty for special work 
from July 16 to 18, 1993, and that he had additional duty 
periods during his Army National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in November 2002 and 
December 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux City, South Dakota.   

The issue of entitlement to service connection for GERD is 
being REMANDED to the RO via the Appeals Management Center, 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  The veteran served in the Persian Gulf theater of 
operations.

3.  The veteran's claimed chronic fatigue is attributed to 
sleep apnea and/or a diagnosed psychiatric disorder and is 
not causally related to his military service.

4.  The veteran does not have a current diagnosis of 
irritable bowel syndrome; his gastrointestinal complaints are 
attributable to other known diagnoses.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 101(24), 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a), 
3.303, 3.317 (2003).

2.  Irritable bowel syndrome was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 101(24), 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a), 
3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had service for three months and fifteen days in 
the Persian Gulf theater of operations between November 1990 
and May 1991.  As a result of this active duty service, the 
veteran contends that he has chronic fatigue syndrome, GERD, 
and irritable bowel syndrome.  As such, he claims that 
service connection is warranted for each disability.

The relevant evidence of record includes the veteran's 
service medical records, records pertaining to his Army 
National Guard service, records from the Hot Springs, South 
Dakota, VA Medical Center, dated March 1994 to February 2002, 
records from Dr. Berg's clinic, dated September 1957 to 
September 1998, an August 2003 record from Dr. Senseney at 
the Cherry County Physician's Clinic, a May 1995 Gulf War 
Registry examination, September 2002 and October 2003 VA 
examinations, an August 2002 statement from the veteran's 
mother, and a transcript of the veteran's July 2003 personal 
hearing before an RO Hearing Officer.  

The veteran's service medical records reflect that his 
February 1981 enlistment examination revealed scars from 
repair of pyloric stenosis as an infant and from an 
appendectomy.  Also noted were right upper and lower abdomen 
paramedian scars.  In November 1984, the veteran was seen for 
smoke inhalation with complaints of a fever and body aches.  
Upon examination, the veteran's abdomen had no masses or 
hyperactive bowel sounds.  A March 1988 periodic examination 
revealed that the veteran had a hernia scar on the right 
side.  On his April 1991 return from active duty examination, 
the veteran reported that he either now had, or had in the 
past, frequent or severe headaches, eye trouble, severe tooth 
or gum trouble, sinusitis, thyroid trouble, broken bones, 
rupture/hernia, foot trouble, frequent trouble sleeping, and 
depression or excessive worry.  It was indicated that the 
veteran's genitourinary (GU) system, anus, and rectum were 
not examined.  The examining physician noted that the veteran 
had a right lazy eye, chronic sinus congestion, a painful 
right plantar wart, and was feeling depressed.  However, the 
physician indicated that, other than the aforementioned, the 
veteran's health had not changed since activation. 

In March 1993, the veteran complained of abdomen pains that 
moved around, especially at night.  He did not complain of 
nausea and vomiting or diarrhea and reported no change in his 
bowel movements.  Upon examination, his abdomen had normal 
sounds, was non-tender, without masses, organomegaly, and 
jaundice.  The assessment was abdominal discomfort, source 
not obvious, but possibly related to large evening food 
intake.  Three days later, the veteran was seen for emergency 
treatment as he complained of nausea for the prior four days.  
He was also feeling weak, his bones ached, and his stomach 
hurt.  It was noted that his bowel had moved normally during 
that time.  Upon physical examination, it was noted that the 
veteran's throat was red and infected.  There were also white 
areas in the back of throat that could have been canker 
sores.  The veteran's chest was clear and his heart was 
negative.  Upon examination of the veteran's abdomen, it was 
noted that he had a scar high from congenital hypertrophic 
pyloric stenosis operation and a scar lower from appendix and 
hernia operations.  There were no increased peristaltic 
sounds.  The veteran was diagnosed with, and treated for, 
gastritis and pharyngitis.  

A periodic examination, dated in February 1996, showed that 
the veteran had scars in the right upper and lower quadrants 
from a prior appendectomy and pyloric stenosis.  The veteran 
reported eye trouble, sinusitis, and foot trouble.  He also 
indicated that he didn't know if he had hearing loss, severe 
tooth or gum trouble, and skin diseases.  It was recorded 
that the veteran had a hernia repair, but had no current 
problems.  A February 1997 periodic examination revealed that 
the veteran had a right upper quadrant scar due to pyloric 
stenosis repair as an infant and a right lower quadrant scar 
due to right inguinal hernia repair.  It was recorded that 
the veteran had undergone a hernia repair and had no current 
problems.  At the time of his February 1997 examination, the 
veteran only reported eye trouble and sinusitis.  

Records pertaining to the veteran's Army National Guard duty 
includes documentation of the veteran's service in the 
Persian Gulf theater of operations, as well as dates on which 
he was ordered to active duty for training.

In May 1995, the veteran underwent a Persian Gulf Registry 
examination that revealed the veteran complained of sinus 
problems since the Gulf War, pains in his knees, ankles, and 
feet that had increased, stiffness of the joints since 1992, 
and a decrease in his memory since 1992.  The veteran 
attributed these complaints to exposure to oil and smoke 
while in the Persian Gulf from November 1990 to May 1991.  It 
was recorded that since infancy, the veteran had some stomach 
problems, but apparently there was no diarrhea or vomiting.  
It was also noted that the veteran had an operation for a 
right inguinal hernia and a congenital pyloric stenosis 
operation during infancy.  Upon examination, the veteran's 
abdomen was soft, no organomegaly, and bowel sounds were 
noted to be present.  The veteran's sphincter tone was 
recorded as normal.  A chest X-ray showed no pulmonary, 
cardiovascular, or other abnormality.  The physician's 
impression was chronic sinus problem, joint pains, and 
decreased memory.  Upon the examining physician's 
recommendation, the veteran was seen by a rheumatologist for 
the pain in his legs.  The rheumatologist's impression was 
probably restless leg syndrome.  There were no rheumatoid or 
rheumathopic abnormality seen.  It was also recorded that 
there may have been some early fibromyalgia and myofascial 
pain type syndrome developing.  He had some trigger points in 
the legs, but no sign of any active joint inflammation.  
There was no weakness or breakdown and no evidence of any 
generalized arthritis or systemic inflammatory disease.  

Records from the Hot Springs VA Medical Center show that, in 
September 1993, the veteran stated that since returning from 
the Gulf War, he had fatigue, intermittent aches in the 
bones, and vertigo.  There was no nausea and vomiting, 
diarrhea, or blackouts.  He also complained of aches in his 
left shoulder and his legs were sore.  Upon objective 
examination, it was noted that the veteran was pale with dark 
circles under his eyes and appeared slightly lethargic.  He 
was alert and oriented times three, cranial nerves II and XII 
were intact, but it was difficult for the veteran to do rapid 
hand movements accurately, and he had full range of motion in 
all muscle groups and joints.  Under diagnostic impressions 
it was written, "fatigue-etiology?"  Upon follow up in 
October 1993, it was recorded that the laboratory tests 
showed no abnormalities.  It was also noted that the 
veteran's weight was stable over several years and that he 
had some muscles aching.  

In May 1995, treatment records indicate that the veteran had 
been at National Guard duty the prior weekend where his legs 
burned and he had stomach pain.  It was noted that this was 
the second episode.  In July 1996, the veteran had a double 
contrast upper gastrointestinal (GI) series.  The relevant 
impressions were patulous pylorus consistent with remote 
pyloromyotomy, no evidence of gastric outlet obstruction or 
other significant abnormality of the upper GI tract, and a 7 
by 10 millimeter calcification overlying the right lower 
quadrant of the abdomen-most consistent with appendicolith 
or calcified injection granuloma of the right buttock, 
although other etiologies were possible. 

In May 2001, the veteran complained that he had been tired 
for the prior ten days.  It was noted that he had no change 
in his physical activities, but did have a change in his 
sleeping pattern.  As reported, the veteran would fall asleep 
and awaken a half hour later.  Thereafter, he would be unable 
to get to sleep for another hour.  In July 2001, it was 
recorded that the veteran had a history of abdominal distress 
and nausea about 10 to 15 minutes after eating.  The veteran 
stated that this began after the Gulf War.  It was noted that 
his bowels were okay and that he would have feelings of 
bloating and distention with some cramping.  

In June 2000, the veteran stated that ever since he returned 
from the Gulf War, he had a stomach disorder.  Specifically, 
his stomach blew up and was sore every time he ate.  Often, 
the veteran's stomach pain was accompanied by nausea and 
fatigue.  It was recorded that the veteran had pyloric 
stenosis at age one, surgery on nasal passages as a child, 
bilateral inguinal hernia repair in 1974, and an appendectomy 
in 1976.  Upon physical examination of the abdomen, positive 
bowel sounds, soft non-tender, non-distended, and no 
hepatosplenomegaly were noted.  The assessment was tobacco 
dependency, GERD, sinusitis, and benign prostatic 
hypertrophy.  In January 2002, the veteran was diagnosed with 
a left inguinal hernia and had surgery to repair it.  Also in 
January 2002, the veteran had a colon barium enema and a 
gallbladder ultrasound.  The enema report reflected that the 
impression included no evidence of significant colonic 
obstruction.  The ultrasound report showed impressions of 
cholelithiasis, no demonstrable evidence of biliary 
obstruction, normal head and neck of pancreas, and limited 
imaging of liver and right kidney was within normal limits.  

In August 2002, the veteran's mother submitted a statement 
detailing how the veteran had changed upon his return from 
the Gulf War.  Specifically, she stated that prior to the 
War, he had almost inexhaustible energy and was always busy.  
However, following his return, he was increasingly tired, had 
loss of energy, multiple aches, and stomach distress.  

The September 2002 VA examination report included a 
recitation of the veteran's history as pertinent to chronic 
fatigue syndrome, GERD, and irritable bowel syndrome.  A 
review of the systems showed that the veteran denied fever, 
chills, epistaxis, chronic cough, hemoptysis, shortness of 
breath, wheezing, chest pain, dyspnea on exertion, pedal 
edema, dizziness, syncope, seizure disorder, and hematuria.  
He did have a history of urinary urgency and nocturia 
secondary to benign prostatic hypertrophy.  He also denied 
symptoms of redness or swollen joints.  Upon physical 
examination, the veteran's abdomen appeared flat with 
surgical scars, non-tender on palpation.  Bowel sounds were 
present and there was no organomegaly.  Examination of the 
veteran's extremities revealed fair range of motion in all 
major joints and no redness, heat, or tenderness in the 
joints.  The examiner's final diagnoses were: history of 
chronic fatigue syndrome, evaluated by rheumatologist in 
1995, no recurrence no residuals; GERD documented, currently 
stable, no residuals; and no documented evidence for 
irritable bowel syndrome, no recurrence, no residuals.

Relevant to the issues on appeal, in January 1992, Dr. Berg's 
clinic records show that the veteran was seen with complaints 
of having a low-grade temperature for several months and not 
feeling well.  He stated his concern that he caught something 
when he served in Southwest Asia.  He returned in May 1991 
and did not have any problems until November when he 
developed a temperature up to 104 degrees.  The veteran 
reported diarrhea with the temperature and had episodes of 
low-grade fever and chills since then.  He has had diarrhea 
and loose stools.  Upon examination, the veteran's abdomen 
was soft and bowel sounds were normal active.  All other 
systems were normal.  The treatment record indicates that 
this situation was discussed with an infectious disease 
specialist who stated that, with this late of an onset, it 
was unlikely that it was related to service in Southwest 
Asia.  He recommended routine checks on stool for possible 
Salmonella and other parasites as well as liver enzymes to 
rule out liver abscess.  

In July 2003, the veteran had a hearing before an RO hearing 
officer.  During the hearing, the veteran provided testimony 
pertinent to the issues on appeal.  Regarding chronic fatigue 
syndrome, the veteran stated that he had not seen a doctor 
recently, did not have a diagnosis of it, and had no active 
symptoms.  He only explained that he was tired after a day's 
work.  In regard to GERD, the veteran stated that no matter 
what he ate, it upset his stomach, and he believed it was due 
to eating camel and being exposed to oil fires while serving 
in the Gulf War.  He stated that no physician had linked his 
GERD to his active military service, he had not seen a doctor 
recently, and did not seek treatment in service for it.  In 
regard to irritable bowel syndrome, the veteran acknowledged 
that the record did not contain a diagnosis of such either 
currently or in service.  

Records from the Cherry County Physicians Clinic reveal that 
in August 2003, the veteran was seen by Dr. Senseney for 
complaints of tiredness and aches in his bones.  
Specifically, the veteran reported malaise, but no fever, 
chills, or recent weight loss or gain.  It was noted that the 
veteran did not feel rested after napping and did not sleep 
well at night.  He also reported pain localized to one or 
more joints in the right leg and hip area.  He denied 
heartburn, nausea, vomiting, abdominal swelling, abdominal 
pain, regurgitation, jaundice, diarrhea, and a change in the 
stool.  Physical findings included a surgical/traumatic scar 
in the right upper quadrant and in the right lower quadrant, 
but no open or closed tissue injury.  Abdominal auscultation 
and palpitation revealed no abnormalities.  The liver and 
spleen were normal to palpitation.  The gallbladder was not 
palpable and no hernia was discovered.  Musculoskeletal 
examination revealed that the fingers, hands, wrists, 
forearms, elbows, arms, thighs, knees, and legs showed no 
abnormalities.  However, in regard to the right hip, there 
was tenderness on palpation of the right greater trochanter.  
The physician's assessment included trochanteric bursitis and 
chronic fatigue syndrome.  The plan, as provided by the 
physician, stated that the veteran's sleep disturbances sound 
as if they were related to post-traumatic stress disorder 
(PTSD), for which the veteran has been diagnosed, and he 
recommended a sleep study to determine whether the veteran 
has sleep apnea.  It was also recorded that the veteran's 
pain in his right hip was probably related to trochanteric 
bursitis.  The physician stated that he thought the veteran's 
fatigue developed in relation to his time served in the Gulf 
War.  He also noted that the veteran was not functioning as 
well as he should with severe fatigue at the end of the 
normal day.  The veteran was fatigued and required sleep on 
weekends and vacations more than he normally would need.  

The October 2003 VA examination revealed that the examiner 
reviewed the veteran's computerized medical record as well as 
the claims file.  The examiner included a recitation and 
discussion of the veteran's past medical history.  In regard 
to chronic fatigue syndrome, the veteran denied low-grade 
fever, non-exudative pharyngitis, cervical or axillary 
adenopathy, generalized muscle aches or weakness, fatigue 
following exercise, and headaches.  The veteran complained of 
migratory joint pains.  It was noted that he did have 
neuropsychiatric symptoms as well as sleep disturbances, both 
of which had been attributed to his major depression and 
PTSD.  The veteran had not been hospitalized or ordered to 
bed rest by a physician for any of these symptoms.  The 
examiner noted that he could not specifically get the veteran 
to tell him what he was unable to do now that he could do 
prior to his Gulf War service.  

In regard to fibromyalgia, the examiner noted that the 
veteran's joint pains included pain on the lateral aspect of 
both legs, but worse on the right, that began in his hips and 
radiated down to his knees.  The veteran had no symptoms in 
his wrists, hands, elbows, neck, low back, knees, ankles or 
shoulders.  It was noted that the veteran had chronic pain in 
his right foot from congenital abnormalities and multiple 
surgeries on that foot.  

In regard to irritable bowel syndrome, it was observed that 
the veteran had not been diagnosed with this disorder.  
However, he did have a diagnosis of GERD.  At the time of the 
examination, the veteran described his abdominal symptoms as 
"having indigestion."  He denied weight gain or loss, 
nausea or vomiting, and constipation.  The veteran stated 
that, rarely, about once or twice a month, he had diarrhea.  
However, the examiner noted, that it did not sound like the 
veteran had diarrhea, but, rather, had two to three bowel 
movements in one day.  

Upon physical examination, there was a scar in the right 
upper quadrant, right lower quadrant, and left inguinal area 
on the veteran's abdomen.  There were no masses, 
hepatosplenomegaly, and no tenderness to palpation.  In 
regard to the musculoskeletal system, it was observed that 
the veteran's shoulders, elbows, wrists, hips, knees, and 
hands were unremarkable.  He had no trigger points at the 
time of the examination.  The veteran was tender to palpation 
over both trochanteric bursa and had good range of motion in 
both hips.  Motor exam revealed 5/5 muscle strength in all 
extremities.  

The examiner diagnosed bilateral hip trochanteric bursitis, 
depression/PTSD, GERD, and cholelithiasis.  The examiner 
opined that it was less than likely that the veteran had 
chronic fatigue syndrome and that at the time of the 
examination, the veteran did not meet the VA criteria for 
chronic fatigue syndrome.  He did not have fatigue that 
impaired him 50 percent below his pre-morbid condition and he 
is able to work a full-time manual labor job.  Additionally, 
it was not clear that all of the veteran's symptoms were from 
chronic fatigue syndrome as they may just be secondary to 
sleep apnea or his psychiatric disorder.  It was noted that 
the veteran only met two of ten criteria for chronic fatigue 
syndrome, specifically acute onset and arthralgias.  The 
veteran's neuropsychological symptoms and sleep disturbances 
were probably secondary to his psychiatric disorder.  The 
examiner also opined that the veteran less than likely had 
fibromyalgia as he did not meet the criteria for 
fibromyalgia.  He did not have symptoms above and below the 
waist and did not have any trigger points upon examination.  
The veteran's symptoms could be explained with a diagnosis of 
trochanteric bursitis.  Finally, in regard to irritable bowel 
syndrome, the examiner opined that it was less than likely 
the veteran had this disease.  He did not have symptoms 
consistent with irritable bowel syndrome, but such symptoms 
were consistent with his other diagnoses, including GERD and 
cholelithiasis.  

II.  Legal Analysis

A.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claims now before the 
Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

i.  Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet.App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 
38 C.F.R. § 3.159(b).  

The Board observes that the veteran filed his claim for 
service connection for chronic fatigue syndrome and GI upset, 
after the enactment of the VCAA.  The RO's initial 
unfavorable decision was made in November 2002, after the 
veteran had been provided notice of the VCAA provisions in 
February 2002, in accordance with Pelegrini II, supra.

In February 2002, the veteran was sent a letter explaining 
his role in the claims process and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records, to include a release form for VA to 
obtain any identified private records.  The RO also indicated 
that it was still the veteran's responsibility to support his 
claim with appropriate evidence.  The RO specifically advised 
the veteran that in order to establish service connection, 
evidence of a current disability and a nexus between such and 
service was necessary.  Also, the RO informed the veteran 
that VA may be able to pay benefits if an undiagnosed illness 
began either during active service in the Southwest Asia 
theater of operations or at any time through December 31, 
2001, and has lasted for six months or longer.  The veteran 
was requested to provide any medical evidence he had from the 
time he began active duty in the Gulf War area and any 
medical evidence he had from the time he left the Gulf War 
area.  Specific examples of such evidence were included in 
the letter.  Also, if he participated in a Gulf Health 
Registry examination, the veteran should provide the date and 
location where the examination occurred so the RO could 
obtain it.  The letter also included a description of the 
types of non-medical information that could possibly help 
substantiate his claims.

Additionally, the November 2002 rating decision specifically 
provided the veteran with notice of the provisions of the 
Persian Gulf War Veterans' Benefits Act, to include a 
discussion of a qualifying chronic disability resulting from 
an undiagnosed illness or a combination of undiagnosed 
illnesses.  The veteran was also informed of the requirements 
that such disability must appear during the presumptive 
period and that it must be chronic.  The rating decision 
included citations to 38 C.F.R. § 3.317, the regulation 
pertaining to undiagnosed illnesses.  This rating decision, 
as well as the December 2002 rating decision, the April 2003 
statement of the case, and the September 2003 and November 
2003 supplemental statements of the case, notified the 
veteran of the evidence considered, the legal criteria relied 
on, and the reasons and bases for the denial of his claims.  
In the April 2003 statement of the case, the RO included a 
recitation of the procedural history of the veteran's claims, 
the actions taken by the RO, the evidence received, the 
relevant laws and regulations, and, VA's duties to assist 
under 38 C.F.R. § 3.159, with reference to the relevant VCAA 
cites in the United States Code.  

Thereafter, in July 2003, the veteran was provided with a 
personal hearing before an RO Hearing Officer.  The Hearing 
Officer specifically explained the definition of service 
connection to the veteran and informed him that he still 
needed to obtain current diagnoses and medical opinions 
linking his claimed disabilities to his military service.  
Immediately following his hearing, the veteran was sent a 
letter stating that during the hearing, the veteran agreed to 
provide medical evidence and opinions concerning the 
diagnosis and relationship of his disabilities to his Gulf 
War service.  Following his hearing, the veteran submitted a 
private medical record diagnosing chronic fatigue syndrome 
and linking it to his military service during the Gulf War. 

Based on the foregoing, the Board concludes that the veteran 
has been afforded appropriate notice under the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ii.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran's service 
medical records, records pertaining to his Army National 
Guard service, records from the Hot Springs, South Dakota, VA 
Medical Center, dated March 1994 to February 2002, records 
from Dr. Berg's clinic, dated September 1957 to September 
1998, an August 2003 record from Dr. Senseney at the Cherry 
County Physician's Clinic, a May 1995 Gulf War Registry 
examination, and September 2002 and October 2003 VA 
examination reports are contained in the claims file.  The 
veteran has not identified other outstanding records that he 
wants VA to obtain or that he feels are relevant to his 
claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, the veteran was 
most recently afforded a VA examination in October 2003.  The 
Board notes that the veteran had a VA examination in 
September 2002, however, in August 2003, the RO received 
medical evidence diagnosing chronic fatigue syndrome and 
linking it to his military service during the Gulf War.  As 
such, the veteran was afforded a second VA examination in 
October 2003.  The examiner considered the medical evidence 
of record, as well as the veteran's current complaints, and 
offered opinions relevant to the issues on appeal.  Thus, the 
Board concludes that further examination is not necessary as 
there is now sufficient medical evidence upon which the Board 
may base its decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  



B.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 to 
Title 38, United States Code.  Section 1117 authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November, 2001, the VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  On December 27, 
2001, the President signed into law the "Veterans Education 
and Benefits Expansion Act of 2001." This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of Section 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 

	(A) An undiagnosed illness. 
(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster 
of signs or symptoms. 
(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants 
a presumption of service-connection..

Section 1117(c)(1) was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms.
	(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. 
(10) Gastrointestinal signs or symptoms. (11) Cardiovascular 
signs or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-103, 115 Stat. 976 (2001).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other "than dishonorable."  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

i.  Chronic Fatigue Syndrome

The competent medical evidence of record shows that the 
veteran's fatigue is likely secondary to possible sleep apnea 
and/or his psychiatric disorder, to include PTSD.  There is 
no medical evidence of any additional disability 
characterized by chronic fatigue yet unattributed to any 
known diagnosis.  Therefore, the provisions authorizing 
presumptive service connection for disabilities due to 
undiagnosed illness are not applicable to this issue. 

The Board does not dispute that the veteran had fatigue 
during service or thereafter, rather emphasizing that, to the 
extent such are associated with PTSD, the veteran is already 
service-connected for such disability and fatigue attributed 
to that diagnosis has been considered and contemplated in the 
assigned disability evaluation.  The Board otherwise notes 
that, as a layperson, the veteran is not competent to 
establish that he has sleep apnea or other manifested 
disability characterized by fatigue that is of service 
origin.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

With respect to the veteran's assertion that he has chronic 
fatigue syndrome, a separate disability, the Board notes that 
service medical records are negative for diagnosed chronic 
fatigue syndrome.  Subsequent to service, although such 
diagnosis was considered, competent medical professionals 
have specifically ruled out a diagnosis of chronic fatigue 
syndrome.  Notably, such post-service medical records include 
note of the veteran's complaints of fatigue, beginning in 
September 1993, two years following his return from the Gulf 
War.  

The Board notes that the September 2002 VA examiner diagnosed 
a history of chronic fatigue syndrome, as evaluated by a 
rheumatologist in 1995, with no recurrence and no residuals.  
The Board has carefully reviewed the rheumatologist's 1995 
report, obtained in connection with the veteran's May 1995 
Gulf War Registry examination, and notes, however, that such 
examiner did not provide a diagnosis of chronic fatigue 
syndrome.  Rather, the rheumatologist's impression was 
restless leg syndrome and that there may have been some early 
fibromyalgia and myofascial pain type syndrome developing.  
As such, there was no diagnosis of any disability or etiology 
pertaining to the veteran's complaints of fatigue until 
August 2003.  

In August 2003, Dr. Senseney indicated the possibility that 
the veteran had sleep apnea.  The Board notes that there is 
no medical evidence offering a diagnosis of sleep apnea or 
linking such to the veteran's military service.  

Dr. Senseney also recorded the veteran's sleep disturbances 
and stated that such sounded as if they were related to the 
veteran's PTSD, also noting his belief that the veteran's 
fatigue developed in relation to his time served in the Gulf 
War.  

Additionally, the October 2003 VA examiner noted that the 
veteran had neuropsychiatric symptoms and sleep disturbances, 
both attributed to his major depression and PTSD.  The 
examiner opined that it was less than likely the veteran had 
chronic fatigue syndrome and at the time of the examination, 
he did not meet the VA criteria for chronic fatigue syndrome.  
Furthermore, the examiner stated that the veteran's symptoms 
may be secondary to sleep apnea or his psychiatric disorder.  

To the extent Dr. Senseney suggested chronic fatigue syndrome 
as a diagnosis based on the veteran's description of his 
sleep patterns and energy level, the Board again notes Dr. 
Senseney's conclusion that the veteran has sleep 
disturbances, which may be related to PTSD, and also that the 
veteran may have sleep apnea.  Dr. Senseney did not offer a 
clear basis for his opinion that the veteran has chronic 
fatigue syndrome related to Gulf War service, but instead 
simply stated that the veteran was not functioning as well as 
he should, experiencing severe fatigue at the end of a normal 
day and requiring more sleep on the weekends and vacations.  
Dr. Senseney did not, in effect, provide medical rationale as 
to whether and how the veteran met the diagnostic criteria 
for chronic fatigue syndrome.  

In contrast, the VA examiner specifically considered whether 
the veteran's symptoms matched VA criteria for chronic 
fatigue syndrome and determined that only two, namely acute 
onset and arthralgias, out of the ten criteria, were met for 
a diagnosis of chronic fatigue syndrome.  Furthermore, the VA 
examiner reviewed the entire claims file, to include records 
documenting the veteran's prior complaints of fatigue, to 
include Dr. Senseney's August 2003 report.  There is no 
indication that Dr. Senseney considered the veteran's 
complete medical history or the medical criteria governing a 
diagnosis of chronic fatigue syndrome.  As such, the Board 
finds the VA examiner's opinion regarding this issue to be 
more probative and concludes that the preponderance of the 
evidence of record rules out chronic fatigue syndrome as a 
separate diagnosed illness.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.

ii.  Irritable Bowel Syndrome

The Board first notes that all of the veteran's 
gastrointestinal complaints have been attributed to known 
diagnoses, namely GERD and cholelithiasis.  There is no 
medical evidence suggesting the existence of additional 
disability that is undiagnosed and characterized by any 
bowel/digestive complaints.  Therefore, the provisions 
authorizing presumptive service connection for disabilities 
due to undiagnosed illness are not applicable to this issue.  

The Board continues to note that the veteran himself is not 
competent to establish that he has irritable bowel syndrome 
or to establish that he has gastrointestinal symptoms 
indicative of disability, albeit undiagnosed.  See Espiritu, 
supra.

The competent medical evidence itself concludes that the 
veteran does not have a diagnosis of, or any symptoms 
consistent with, irritable bowel syndrome.  First, the 
veteran's service medical records are negative for evidence 
of this disability.  Additionally, there is no post-service 
medical evidence diagnosing or linking such disability to 
service.  Here the Board notes, in particular, examination 
findings characterizing the veteran's complaints of diarrhea 
as, in fact, more appropriately characterized as multiple 
bowel movements per day, and, also, that the veteran's other 
symptoms are consistent with diagnoses of GERD, further 
discussed in the Remand following this decision, or, 
cholelithiasis, a disorder that was not shown in service and 
has not been etiologically related thereto.

In the absence of any competent medical evidence of irritable 
bowel syndrome, or disability characterized by bowel 
complaints and attributed to service, there is no basis on 
which to establish direct service connection.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table)].  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to Gulf War service, is denied. 

Entitlement to service connection for irritable bowel 
syndrome, claimed as due to Gulf War service, is denied.


REMAND

In regard to the veteran's claim for service connection for 
GERD, the Board finds that additional development pursuant to 
the VCAA must be completed before this issue can be properly 
adjudicated.  Specifically, the Board notes that the veteran 
sought medical attention in March 1993, specifically March 4 
and 7, for stomach pains and was then diagnosed with and 
treated for gastritis.  From the current record it is unclear 
whether the veteran was serving on ACDUTRA or INACDUTRA at 
that time, and, further, unclear whether current diagnoses of 
GERD are related to such in-service complaints.  

Based on the above, the RO should first contact the National 
Personnel Records Center (NPRC) and the Adjutant General of 
the South Dakota National Guard to identify the veteran's 
periods of active duty, ACDUTRA and INACDUTRA.  Second, the 
veteran should be afforded a VA examination to determine the 
etiology of existing gastric disabilities, such as GERD.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his service 
connection claim, and indicating whether 
the veteran should submit such evidence 
or whether VA will obtain and associate 
such evidence with the claims file.  The 
veteran should be requested to submit all 
evidence in his possession pertinent to 
the appeal.  



2.  The RO should contact the NPRC, 
Adjutant General of the South Dakota 
National Guard, and any other indicated 
agency, and request complete verification 
of the specific dates of active duty, 
INACDUTRA and ACDUTRA for which the 
veteran served.  A positive or negative 
response should be associated with the 
claims file.  

3.  The veteran should specifically be 
requested to identify all current and 
past VA and non-VA medical providers who 
have examined or treated him for any 
stomach disability, to include GERD.  The 
RO should take the appropriate steps to 
obtain identified records not already 
associated with the claims file.  A 
response, negative or positive, should be 
associated with the claims file.  For VA 
records, requests must continue until the 
RO determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  

4.  After the above has been 
accomplished, to the extent possible, the 
RO should make arrangements for the 
veteran to be afforded a VA examination 
by a physician with the appropriate 
expertise to determine the nature and 
etiology of the veteran's stomach 
disability, to include GERD.  The claims 
folders must be made available to and be 
reviewed by the examiner.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be conducted.  The examining physician 
should set forth the veteran's current 
diagnosis(es) and offer an opinion as to 
whether each currently diagnosed stomach 
disability, to include GERD, is casually 
related to his military service, to 
include in-service abdominal/stomach 
complaints.  A complete rationale for any 
opinion expressed must be provided.  

5.  After completing the above, the 
veteran's service connection claim should 
be readjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



